United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 5, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40743
                         Summary Calendar



RONNIE JAMES SAMPLE,

                                    Plaintiff-Appellant,

versus

BRIAN RODEEN, Warden; REGINALD STANLEY, DR, Doctor at Telford
Unit; STANLEY MELVIN, Major; BRIAN SIMMONS, Correctional
Officer III at Telford Unit; FRANCHESTA BROWN, Correctional
Officer III at Telford Unit; DANA BROWN, Correctional Officer III
at Telford Unit; STEPHAN AUSTIN, Correctional Officer III at
Telford Unit; JIMMY PAYNES, Correctional Officer III at Telford
Unit; JEFFERY CATOE, Lieutenant at Telford Unit; ANTHONY GURLEY,
Sergeant at Telford Unit; DANIEL GREENLE, Correctional Officer
III at Telford Unit,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:00-CV-292
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronnie James Sample, Texas prisoner number 558300, appeals

from the district court's order granting summary judgment to the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40743
                                  -2-

defendants in his 42 U.S.C. § 1983 suit.    After a de novo review

of the record, we affirm.

     Sample argues that Dr. Reginald Stanley was deliberately

indifferent to his serious medical needs by removing a ground

floor housing restriction without conducting a physical

examination.    Sample subsequently fell down a flight of stairs

after being placed in a second-floor cell.    Sample argues

that defendants Simmons, Franchesta Brown, and Greenle were

deliberately indifferent to his medical needs by disregarding

a risk that he might fall and failing to assist him down the

stairs.   He further argues that defendants Dana Brown, Austin,

and Payne were deliberately indifferent before the fall when they

ignored his claims that his housing assignment in a second-floor

cell was erroneous.    We conclude that Sample has not shown the

defendants acted with subjective recklessness or that they were

aware of facts from which the inference could be drawn that a

substantial risk of serious harm existed, and also drew the

inference.     See Farmer v. Brennan, 511 U.S. 825, 837 (1994).

     Sample argues that defendants Rodeen, Melvin, Catoe, and

Gurley failed to properly train correctional officers and also

maintained a policy or custom of not permitting officers to

contact superiors with inmate complaints.    Sample's failure-to-

train claim is raised for the first time on appeal and may not be

considered.    See Leverette v. Louisville Ladder Co., 183 F.3d
339, 342 (5th Cir. 1999).    His claim concerning an improper
                             No. 03-40743
                                  -3-

policy is conclusional and insufficient to survive summary

judgment.    See Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994) (en banc).

     Sample has not briefed his claim raised in the district

court concerning alleged excessive force by defendant Simmons,

and that claim is deemed abandoned.    See Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).    Sample's motion to compel

is DENIED.

     AFFIRMED.   MOTION DENIED.